        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
_______________________________
                                 )
James Koppel,                    )
                                 )
           Plaintiff,            )
                                 )
      v.                         )
                                 )     Civil Action No. 1:20-cv-11479-LTS
William Moses,                   )
                                 )
           Defendant.            )
_______________________________)

    Motion by the Plaintiff for a Protective Order as to Confidential Documents
                        (Expedited treatment requested)

      The plaintiff James Koppel by his attorneys hereby requests entry of a

protective order and other relief pursuant to Federal Rule of Civil Procedure 26 as

to confidential documents disclosed by either party to the other.

      Defendant by his attorneys requests that this motion be treated on an

expedited basis and that it be opposed on an expedited basis. The reason for

this request is that, as described below, counsel for the defendant is willing to

postpone only temporarily the filing of a motion served on September 7, 2021 and

related materials which are a subject of this motion. Counsel for defendant as of

September 16 declines to postpone that filing until this motion is decided. Filing of

the September 7, 2021 memorandum and exhibits without treatment under seal of



                                          1
        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 2 of 12




the memorandum and all of the exhibits prior to a ruling by this Court on this

motion will defeat the additional protections sought here.

      This case involves defamations of the plaintiff by the defendant starting on

February 26, 2020 and later dates. On February 26, 2020, the defendant

communicated by email to approximately 120 persons that the plaintiff was guilty

of substantial or serious sexual harassment and that his guilt had been corroborated

by numerous recently received reports of “consistent, severe, and widespread”

misconduct by the plaintiff “despite requests to stop.” The plaintiff is described as

a threat to the safety of all of the members of a student group at a local major

university. On March 2 the same defamation with slightly different wording was

broadcast to a worldwide audience consisting of former members of the student

group, all of whom are working professionally in the field of computer science, the

chosen field of this plaintiff. Plaintiff has recently received a PhD from the

university.

      The plaintiff seeks the protective order because the defendant has as of

September 7, 2021 served a motion and memorandum with exhibits which include

repeated references to the name of a former girlfriend of the plaintiff and complete

unredacted copies of lengthy private communications to her and from her within

the past six years. The exhibits filed September 7 consist of at least 40 pages of




                                          2
        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 3 of 12




confidential documents disclosed by this plaintiff pursuant to the July 16, 2021

Order of this court. All of those documents are designated as confidential.

      Counsel for plaintiff requests that this motion be treated on an

expedited basis. The reason is that counsel for the defendant has not agreed to

delay filing of public copies of the September 7 motion and exhibits. Counsel for

the defendant has agreed to delay public filings only until such time as this Court

rules on his September 7 Assented-to Motion for filing under seal or on this

motion, whichever comes first. The September 7 Assented-to motion is very likely

to be granted routinely in the very near future. Counsel for defendant intends upon

that filing to redact the name of the girlfriend but will not agree to treat the entire

filing including the exhibits as under seal. The memorandum and the exhibits if

not entirely treated under seal make the identity of the girlfriend obvious to any

reader familiar with the girlfriend or with any of the issues in this case. Her

privacy interests in the exhibits and in multiple other alleged facts will be

destroyed forever.



   a. Factual background

      This Court, the Honorable Leo Sorokin, has adopted a default Standing

Protective Order as to confidentiality of documents. A copy of that Order is

Exhibit 1 to this motion. The plaintiff has attempted to assert confidentiality



                                            3
        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 4 of 12




pursuant to that Standing Order. Counsel for the defendant asserts that Exhibit 1

does not apply in this civil action.

      The defendant has repeatedly conceded that confidential information is

present in this case. Starting April 2, 2021, the defendant, who does not assent to

this motion, requested permission to file documents under seal in this Court. Those

requests by this defendant were expressly based on the fact that the defendant is

making arguments as to alleged prior misconduct of this plaintiff, including alleged

instances of prior sexual misconduct by this plaintiff. Exhibit 2, Assented-to

Motion to Seal Memorandum of Law, paragraphs 1, 2.

      The defendant as of April 2, 2021 sought to file documents under seal

because he wanted to prevent public disclosure of “the names of private persons”

who in February 2020 reported to Moses that the plaintiff made them

uncomfortable. Those persons used a reporting process as to which the defendant

had privately offered or promised “anonymity” in February 2020, prior to the

defamations and prior to this civil action. Exhibit 2, paragraph 3. Defendant noted

that this Circuit permits confidentiality as to discovery materials and that they need

not be available to the public in the public record. Exhibit 2, para. 4. The plaintiff

by counsel assented to that motion. Id. para 5.

      On April 2, 2021, counsel for the defendant filed an affidavit in support of

the motion to seal the memorandum of law and related exhibits on grounds similar



                                           4
          Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 5 of 12




to the grounds raised in Exhibit 2, namely that the memorandum of law and related

exhibits included the name of a former girlfriend and included the names of

students who allegedly made adverse reports as to the defendant. Exhibit 3. Exhibit

3 was filed in support of Exhibit 2.

      More recently on September 7, 2021 the plaintiff filed a second Assented-to

Motion. A copy of that is at Exhibit 4. The motion title is Motion to Seal the

Motion by the Defendant for Sanctions and the Memorandum of Law in support of

that motion. That motion is filed with the representation that it is assented to by

counsel for the plaintiff. Exhibit 4, paragraph 4. In that motion counsel for the

defendant states that upon allowance of the motion the defendant will file a public

redacted version of the motion with the names of the former girlfriend redacted.

      Counsel for the defendant does not agree to request that all of the materials

in the September 7 motion be treated under seal. He will agree only to redact the

names of the former girlfriend.1




      1
        Counsel for the plaintiff did not see or approve the text of Exhibits 2, 3,
and 4 prior to the filings. That is not the basis for any independent dispute. Plaintiff
contends the texts of those filings support the relief requested here.


                                           5
        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 6 of 12




                                          ***

      Soon after the appearance of counsel for defendant in July 2020 counsel for

the plaintiff requested that counsel for defendant agree upon confidentiality

stipulation. Counsel for the defendant was not interested.

      Issues as to confidentiality then arose in April 2021 as discussed above.

Exhibits 2, 3. They arose again in July 2021 by reason of the Order of this Court on

July 16 entered under seal requiring, inter alia, the disclosure of certain

communications between the plaintiff and the former girlfriend.

      On August 19, 2021, counsel for the parties were engaged in ongoing

discussions as to the treatment of confidential documents to be disclosed by this

plaintiff. In an email to counsel for the plaintiff on August 19, counsel for the

defendant agreed that, until entry of a protective order, the defendant, as to

documents marked as confidential, would not “share the document with any other

person outside the court” and would seek treatment under seal. A copy of that

August 19 email by counsel for defendant is at Exhibit 5, pages 1–2.

      Based on those assurances counsel for the plaintiff on August 20, 2021

delivered confidential documents in addition to confidential documents previously

disclosed in July. Multiple pages of private communications between the plaintiff

and the former girlfriend were disclosed (marked as confidential). Those

confidential emails and other confidential documents disclosed by plaintiff are set



                                           6
        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 7 of 12




forth in full as Exhibits 5 and 6 to the September 7 memorandum of law by

defendant. Counsel for the defendant as of the filing of this motion proposes to

protect the confidentiality as to those documents only by redaction of the name of

the former girlfriend and not in any other way .

      On August 19, 2021 counsel for the plaintiff sent to counsel for the

defendant a proposed form of confidentiality stipulation. A copy of that proposed

confidentiality stipulation is Exhibit 6. That document on reliable information is

commonly used without controversy.

      One key feature of the proposed form of confidentiality stipulation, Exhibit

6, is that the resulting order requires that if confidential documents are disclosed to

third persons, including experts or non-parties, the person is required to sign a

document acknowledging the confidentiality. See Exhibit 6, last page. Counsel for

the defendant did not agree to Exhibit 6 and specifically did not agree to

undertaking any requirement of a written acknowledgement by persons who were

shown confidential documents.

      Counsel for the defendant after August 19 communicated to counsel for the

plaintiff that he considered himself not bound by his August 19 email set forth at

Exhibit 5, pages 1–2.

      As of the filing of this motion the defendant has not filed in this court a

redacted version of his September 7, 2021 memorandum or of the exhibits.



                                           7
        Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 8 of 12




      Counsel for plaintiff after conferences on this subject with counsel for the

defendant understands that the redactions will consist of redactions only of the

name of the former girlfriend, and that the plaintiff will not in any other way redact

or seek to treat under seal the confidential communications which are set forth as

Exhibits 5 and 6 to defendant’s September 7 memorandum of law and motion.



                                     Argument

   a. A confidentiality order is appropriate

      Pursuant to the July 16, 2021 Order of this court the plaintiff has disclosed at

least 40 pages of confidential documents designated as confidential. Those

confidential documents are attached by defendant as exhibits to the September 7,

2021 motion by this defendant. The defendant by counsel declines to agree, absent

an order, that those confidential documents be treated under seal.

      Given the repeated representations by this defendant to this Court in

Exhibits 2, 3 and 4 to this motion, the defendant cannot deny that this case involves

materials appropriate for confidential treatment. The defendant presently asserts,

with no rational basis, that redaction of the name of the former girlfriend is now

enough. Earlier in this case the defendant sought wider protections. See Exhibits 2,

3. The scope of confidentiality should not be governed by one party, and should

not vary depending on the different objectives of that party at different dates. The



                                          8
          Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 9 of 12




immediate need for this motion is that any person with any familiarity with the

issues in this case upon reviewing the memorandum of law by this defendant

served on September 7 will immediately know the identity of the former girlfriend.

The private correspondence by her in Exhibits 5 and 6 to the September 7 motion

if not protected will create a public record of her private correspondence. The offer

by defendants to redact her name will not protect her or plaintiff from needless

public disclosures of private facts. If the former girlfriend is as this defendant

asserts, a victim, she is entitled to effective protection, not to a pretense of

protection defeated by detailed public discussion and exposure of her private

communications.



   b. Expedited treatment is appropriate

         Counsel for the defendant has agreed as of September 15 that he will not file

any of the materials related to the September 7 motion until this Court rules on

either his Assented-to motion for filing under seal or to this motion for a protective

order.

         In that Assented-to motions for treatment under seal (the motion by this

defendant filed September 7) are routinely granted, the high probability is that,

absent expedited treatment of this motion, confidential materials of the

former girlfriend and of the plaintiff will needlessly be made part of the public



                                            9
         Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 10 of 12




record. That result will not be able to be reversed. That outcome is inconsistent

with detailed prior representations to this Court by this defendant. See Exhibits 2, 3

and 4.

         Multiple pages of private communications by the former girlfriend are set

forth in Exhibits 5 and 6 to the September 7 motion. Detailed information about the

former girlfriend and her communications are expressly set forth in the September

7 memorandum of law and in virtually every exhibit to the September 7 motion by

defendant. If the September 7 motion materials are filed without the relief

requested here, the horse will be out of the barn.



      c. Requested relief

         This civil action undeniably involves confidential materials. Protection of

the confidentiality of private persons and of their private communications is

admittedly appropriate. The defendant has conceded this point and has sought

confidential treatment as and when it suited him. Exhibits 2, 3, 4. The defendant,

however, is not and should not be the final arbiter of confidentiality.

(i)      For the reasons described, plaintiff respectfully requests an order on an

         expedited basis that the memorandum in support of the September 7 motion

         and all exhibits to that motion be treated under seal until further order of this

         Court and not available to the public. Plaintiff similarly requests an order



                                             10
       Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 11 of 12




       that all opposition materials filed by the plaintiff as to the September 7

       motion likewise be treated entirely under seal; and

(ii)   For the reasons described, and to prevent repeated disputes on this topic, the

       plaintiff requests entry of the [Proposed] Order as to confidentiality attached

       hereto as Exhibit 7 on an expedited basis.



       Plaintiff requests other consistent relief.




                                                Respectfully submitted,

                                                James Koppel,
                                                By his Attorneys,

                                                /s/ Paul G. Boylan
                                                ______________________________
                                                Paul G. Boylan, BBO 052320
                                                Adrianna K. Michalska, BBO 703715
                                                Freeman Mathis & Gary, LLP
                                                60 State Street, Suite 600
                                                Boston, Massachusetts 02109
                                                pboylan@fmglaw.com
                                                amichalska@fmglaw.com
Dated: September 16, 2021                       Tel: (617) 963-5972




                                           11
       Case 1:20-cv-11479-LTS Document 72 Filed 09/16/21 Page 12 of 12




                             Certification under Rule 7.1
Counsel for the plaintiff hereby certifies that the topics of this motion were the
subject of email and telephonic communications and that they have not been able
to be resolved except to the limited degree described in the motion .
                                                /s/ Paul G. Boylan
Dated: September 16, 2021                       ______________________________
                                                Paul G. Boylan




                                 Certificate of Service

       I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.


                                                /s/ Paul G. Boylan
Dated: September 16, 2021                       ______________________________
                                                Paul G. Boylan




                                           12
